           Case MDL No. 2741 Document 994 Filed 05/13/19 Page 1 of 1



                         BEFORE THE UNITED STATES
                JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


                                                                MDL No. 2741
IN RE: ROUNDUP PRODUCTS
LIABILITY LITIGATION



             MONSANTO COMPANY’S AND BAYER CORPORATION’S
             NOTICE OF FILING REVISED NOTICE OF APPEARANCE

       Please take notice that Monsanto Company and Bayer Corporation hereby file the

attached Revised Notice of Appearance.




Dated: May 13, 2019                            Respectfully submitted,

                                               /s/ Joe G. Hollingsworth
                                               Joe G. Hollingsworth
                                               (jhollingsworth@hollingsworthllp.com)
                                               HOLLINGSWORTH LLP
                                               1350 I Street NW
                                               Washington D.C., 20005
                                               Phone: (202) 898-5800
                                               Fax: (202) 682-1639

                                               Attorney for Defendants Monsanto Company
                                               and Bayer Corporation
